United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Wilmington, DE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0724
Issued: August 25, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 2, 2015 appellant, through counsel, filed a timely appeal from a
November 6, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an occupational
disease in the performance of duty.
FACTUAL HISTORY
On September 24, 2011 appellant, then a 50-year-old mail carrier, alleged that he
sustained a recurrence of disability due to his January 29, 2011 employment injury. OWCP
developed his recurrence claim as a new occupational disease claim.
1

5 U.S.C. § 8101 et seq.

In a December 14, 2011 statement accompanying the claim, appellant advised that he had
previously injured his left knee in a work injury on January 29, 2011. He had undergone a left
knee arthroscopic surgery in April 2011, and after surgery he returned to work full time
employment. Appellant continued to experience swelling and discomfort. He noted that in
August 2011 he was assigned to a different location where his condition worsened. Appellant
advised that on September 24, 2011 he began to experience nonstop discomfort and continuous
swelling while delivering his postal route. When he returned to the original location a throbbing
pain began after he pushed and unloaded a hamper.
In an October 3, 2011 statement, a manager of distribution operations for the employing
establishment advised that appellant informed her that he sustained a recurrence of a prior work
injury, but that he was disciplined for failing to timely report the accident and for working in an
unsafe manner. She opined that the injury was the result of him not wanting to commute from
his home in New Jersey and his inability to perform at a minimum standard. She further noted
that appellant was observed walking inside and leaving the employing establishment with a
normal gait and not showing signs of discomfort.
In an October 10, 2011 report, Dr. David Anapolle, a Board-certified orthopedic surgeon,
advised that appellant complained of increased left knee pain after being transferred to a different
office with increased activity. Appellant related that he was required to do a nine-hour route in
eight hours. Dr. Anapolle advised that up until that time appellant was able to perform his
regular duties without problem. On physical examination Dr. Anapolle found no deformity,
atrophy, ecchymosis, swelling, crepitus, or effusion. He advised that there was medial joint line
tenderness, full range of motion, normal gait, and 5/5 strength in all muscle groups tested.
Dr. Anapolle assessed left knee pain. He advised that appellant was able to work modified duty
with no repetitive bending, stooping, or kneeling, and standing restricted to 30 minutes to an
hour.
In an October 19, 2011 report, Dr. Anapolle advised that appellant was still experiencing
left knee pain. A left knee x-ray revealed mild degenerative changes medially and no acute
abnormalities. Dr. Anapolle diagnosed degenerative joint disease with synovitis of the left knee.
In an October 26, 2011 report, he advised that appellant had increased knee pain due to residuals
of degenerative disease which could be symptomatic after the loss of meniscal tissue from injury
and subsequent arthroscopic meniscectomy. Dr. Anapolle advised that there was no evidence of
additional injury, but it was possible that appellant’s activity level exceeded what his knee could
tolerate.
On December 5, 2011 Dr. Anapolle advised that appellant had a functional capacity
evaluation which revealed that appellant was at minimum function at the medium level of work.
He noted that appellant engaged in “self-limiting” behavior in 33 percent of the tasks which
exceeded the normal level and possibly suggested symptom magnification. Dr. Anapolle opined
that further surgery or treatment would be of no additional benefit and suggested returning
appellant to work with permanent restrictions.
In a July 9, 2012 report, Dr. Matthew Pepe, a Board-certified orthopedic surgeon, advised
that appellant was experiencing medial-side pain of the left knee. On physical examination he
noted no effusion, no trophic changes, good quad tone, full range of motion, and tenderness

2

diffusely over the medial joint line. Dr. Pepe advised that magnetic resonance imaging (MRI)
scan revealed no abnormalities and assessed left knee pain with an unknown etiology. On
October 12, 2012 he noted appellant’s status and assessed left knee post-traumatic osteoarthritis.
Dr. Pepe noted that appellant’s prognosis was good and opined that he was able to work a
modified schedule. In a November 9, 2012 report, he noted findings and stated that appellant
was at maximum medical improvement. Dr. Pepe noted that he would see appellant on an asneeded basis.
By letter dated March 22, 2013, OWCP notified appellant that evidence was insufficient
to establish the claim. Appellant was advised to complete a questionnaire establishing the
factual element of his claim and notified of the type of medical evidence needed. No response
was received.
By decision dated April 22, 2013, OWCP denied appellant’s claim because evidence did
not establish that the injury occurred as described.
In an April 12, 2013 statement, appellant advised that he returned to full duty on July 9,
2011 following his surgery. He noted that his route had high rise office buildings that sometimes
required him to take the stairs. Appellant also noted that he had to stand on his toes to reach
mailboxes and push hampers filled with mail. He advised that, in August 2011, he was
transferred to a different employing establishment where his new route involved a lot of climbing
stairs and walking up streets on an incline which placed pressure and stress on his knees.
Appellant noted that prior to his injury he was criticized about the time it took him to complete
his route and advised that he should finish earlier. He noted that on September 24, 2011 he
began to experience pain, swelling, throbbing, and discomfort in his knee. In an April 15, 2013
statement, appellant reiterated assertions made in his earlier statement.
Appellant also provided an April 27, 2012 report from Dr. Pepe who advised that
appellant began having knee pain after he slipped on ice and twisted his knee. Dr. Pepe noted
that appellant initially improved following surgery. He advised that appellant’s pain increased
and that he reported swelling with standing, soreness, and burning. Dr. Pepe noted that appellant
returned to work; however, appellant was currently out of work. On physical examination he
noted well-healed arthroscopic portals, no effusion, tenderness over the medial greater than
lateral patellar facets, normal glides, central patellar tracking, no patellar apprehension,
tenderness over the inferior pole of the patella, negative pivot shift, negative anterior and
posterior drawer, no rotator instability, stable varus and valgus stress, and tenderness over the
medial joint line. Dr. Pepe advised that left knee x-rays revealed no abnormality. He assessed
left knee pain status post arthroscopy. Appellant also submitted several reports that predated his
current claim.
By letter dated May 3, 2013, appellant’s counsel requested an oral hearing.
In a February 12, 2013 report, Dr. Joseph Mesa, a Board-certified orthopedic surgeon,
advised that appellant began experiencing significant discomfort when he returned to work in
July 2011. On examination he noted tenderness over the medial joint line, no effusion, range of
motion from 0 to 130 degrees, and tenderness over the medial joint line. Dr. Mesa assessed

3

chronic anterior cruciate ligament sprain and some degenerative changes of the knee.
recommended a short course of physical therapy to return appellant back to work.

He

At the August 28, 2013 oral hearing, appellant advised that when he returned to work he
was not 100 percent healed and that he was given a new route which contained many hills and
which took an extra hour to complete. He also advised that he was instructed to work faster and
his knee worsened as time progressed.
Dr. Mesa continued to submit status reports. In an October 8, 2013 report, he advised
that appellant was still experiencing medial joint line pain and tenderness. Dr. Mesa noted that
appellant potentially had an occult chondral injury which was not identified by the MRI scan so
he recommended a repeat MRI scan with a higher Tesla magnet.
By decision dated December 18, 2013, an OWCP hearing representative affirmed the
denial of appellant’s claim. She found that he had established a factual basis for his claim, but
stated that the medical evidence was insufficient to establish that employment factors caused a
diagnosed condition.
Appellant continued to submit medical evidence. In an August 26, 2013 report, Dr. Mesa
advised that appellant had returned to work full time following his 2011 surgery. He noted that
appellant had significant ambulatory requirements in his job as a mail carrier and that on
September 11, 2011 he began having extreme knee pain and swelling. While appellant had
persistent pain in the knee, he noted that an MRI scan showed no significant lesion that would
explain the cause of his chronic pain. Dr. Mesa agreed that appellant should be placed on
permanent restrictions. He further noted that his current diagnosis was exacerbation of a
previous condition with regard to his knee and possible occult medial chondral lesion. Dr. Mesa
opined that appellant had been injured for over two years and still had persistent weakness.2 In
an April, 18, 2014 operative report, he advised that appellant underwent a left knee arthroscopy
with partial medial meniscectomy, medial plica excision, and osteochondral plug seven
millimeters to medial femoral condyle.
In a May 20, 2014 report, Dr. Mesa noted the history of the injury and appellant’s
treatment history. He advised that appellant had persistent pain that eventually rendered him
unable to work. Dr. Mesa opined that appellant had an occupational disease in his left knee
which never healed from the work-related meniscal tear and chondral lesion which was treated
surgically. He asserted that appellant’s return to work did not allow him to recover as well.
Dr. Mesa opined that appellant’s “knee injury is causally related to his activities at work and was
exacerbated by the activities required of his job.” He recommended that appellant stay off work
so that he could undergo dedicated physical therapy.
By letter dated June 25, 2014, appellant’s counsel requested reconsideration.
By decision dated November 6, 2014, OWCP affirmed the denial of appellant’s
occupational disease claim.
2

An October 31, 2013, MRI scan of the left knee revealed a small stable osteochondral defect in the medial
femoral condyle and a subtle horizontal tear through the posterior horn of the medial meniscus.

4

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden to establish the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation, that an injury was sustained in the performance of duty as alleged and that any
disabilities and/or specific conditions for which compensation is claimed are causally related to
the employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established. To establish an occupational disease
claim, an employee must submit: (1) a factual statement identifying employment factors alleged
to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the employee.5
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is generally required to establish causal relationship. The opinion of the physician must
be based on a complete factual and medical background, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.6
The weight of medical evidence is determined by its reliability, its probative value, its
convincing quality, the care of analysis manifested, and the medical rationale expressed in
support of the physician’s opinion.7
ANALYSIS
Appellant claimed that he sustained a left knee condition in the performance of duty.
There is no dispute that his duties included climbing stairs, lifting, and reaching above his
shoulders. However, the medical evidence is insufficient to establish that his medical condition
was causally related to the accepted work factors.
In his August 26, 2013 report, Dr. Mesa advised that after surgery appellant had returned
to work full time. He noted that appellant had significant ambulatory requirements of his job as
a mail carrier. On September 11, 2011 appellant began having extreme pain and swelling of his
3

Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

6

I.J., 59 ECAB 408 (2008); see supra note 4.

7

James Mack, 43 ECAB 321 (1991).

5

knee. Although Dr. Mesa refers to the ambulatory requirements of appellant’s job he did not
explain how this caused or contributed to his diagnosed condition. He also incorrectly refers to
the date of injury as September 11, 2011 as appellant stated that his increased symptoms began
on September 24, 2011.8 In his May 20, 2014 report, Dr. Mesa noted that after appellant
returned to work he had persistent pain which eventually rendered him unable to work. He
advised that appellant had never healed from the work-related meniscal tear and his return to
work prevented him from recovering as well. Dr. Mesa opined that appellant’s “knee injury is
causally related to his activities at work and was exacerbated by the activities required of his
job.” He supports causal relationship, but he does not explain how particular work duties caused
or contributed to appellant’s condition. On February 12, 2013 Dr. Mesa advised that when he
returned to work in July 2011 he began having significant discomfort. Although he references
appellant’s return to work, he failed to attribute his discomfort to any specific factors of his
employment. The Board has held that a physician’s opinion on causal relationship must address
the specific factual and medical evidence of record and provide medical rationale explaining the
relationship between the diagnosed condition and established factors of employment.9
Dr. Mesa’s reports failed to do so and are insufficient to discharge appellant’s burden of proof.
In his October 10, 2011 report, Dr. Anapolle advised that appellant complained of left
knee pain. He noted that appellant had increased pain that developed after he was transferred to
another employing establishment with increased activity. Dr. Anapolle advised that up until that
time appellant was able to perform his regular duties without problem. The Board has found that
the mere fact that a condition manifests itself or is worsened during employment period does not
raise an inference of causal relationship between the two.10 Dr. Anapolle failed to specify the
increased activity and failed to explain how this increased activity caused or contributed to
appellant’s condition. In an October 26, 2011 report, he advised that appellant had residual
degenerative disc disease which could be symptomatic following the loss of meniscal tissue from
injury and subsequent arthroscopic meniscectomy. Dr. Anapolle advised that there was no
evidence of additional injury, but it was possible that appellant’s activity level exceeded that
which his knee could tolerate. He notes that it is possible that increased activity contributed to
the condition; however, the Board has held that medical opinions which are speculative or
equivocal are of diminished probative value.11
In an April 27, 2012 report, Dr. Pepe advised that appellant began experiencing knee pain
after he slipped on ice and twisted his knee. He noted that appellant had surgery and that he had
improved initially, but his pain subsequently had increased. Dr. Pepe referenced appellant’s
8

See Vernon R. Stewart, 5 ECAB 276, 280 (1953) (where the Board held that medical opinions based on histories
that do not adequately reflect the basic facts are of little probative value in establishing a claim).
9

Lee R. Haywood, 48 ECAB 145 (1996); see also T.M., Docket No. 08-975 (issued February 6, 2009) (a medical
report is of limited probative value on the issue of causal relationship if it contains a conclusion regarding causal
relationship which is unsupported by medical rationale).
10

Patricia Bolleter, 40 ECAB 373 (1988).

11

See S.E., Docket No. 08-2214 (issued May 6, 2009) (finding that opinions such as the condition is probably
related, most likely related or could be related are speculative and diminish the probative value of the medical
opinion).

6

previous work-related injury without attributing his current condition to factors of his
employment, as a result this report is insufficient to discharge his burden of proof.
Other medical reports are insufficient as they do not address causal relationship between
appellant’s work factors and his claimed left knee condition.12
Consequently, appellant has submitted insufficient medical evidence to establish his
claim.
On appeal counsel argues that appellant established his claim or, in the alterative, that
OWCP failed to adequately develop the medical evidence. The Board finds that the medical
evidence did not include the necessary medical reasoning to meet his burden of proof.
Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that he sustained an occupational disease
caused by factors of his employment.

12

Jaja K. Asaramo, 55 ECAB 200 (2004).

7

ORDER
IT IS HEREBY ORDERED THAT the November 6, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 25, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

